DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
Applicant characterizes Salsman as “a method for determining where a pointing device is pointing and rendering an icon wherever the pointing device is pointing,” and distinguishes that from associating gestures (controller motion) with operational commands.  However, the broadest reasonable construction of 1) gesture includes moving a pointing device, and 2) operational command comprises moving a cursor on the display.  Salsman teaches both of these operations.  The claims do not require any specific gestures or commands that go beyond generic motion of the controller and pointer movement in response, and therefore do not distinguish over Salsman.  
Examiner notes that the language added by amendment does not appreciably change the scope of the gesturing/command process, but merely clarifies it.
	The haptic feedback subject matter added by amendment is met by a new reference as cited below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 


Claims 1-4, 6-10, 12-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Salsman et al., US 7,796,116 in view of Song, US 2014/0317554.

Regarding claims 1, 7, and 13, Salsman teaches a system for creating a new video feed having an electronic pointer to be displayed on a viewing device, the system comprising:
a calibration unit configured to determine one or more gestures by continuously calculating one or more positions associated with the electronic pointer based on position data generated by movement and position sensors of a wireless pointing device, wherein the one or more positions indicate a relative position of the wireless pointing device to a viewing device wherein each gesture of the one or more gestures is associated with an operational command of a plurality of operational commands, and 
 [gesture is moving the wireless pointing device; command is to move the cursor; camera on wireless device is a sensor that generates position data (by sensing the position of markers in an image; while further calculations are performed, the underlying data is sensed and transmitted by camera 505, Fig. 5A, 11, cols. 4-5, ll. 42-32; also see Fig. 5, col. 4, 46-49; col. 7, 33-38; col. 8, 30-42; a pixelated sensor is an array of (a plurality of) sensors, Fig. 6A, 11, 13A, 13B, col. 6, 50-52];
a video feed generator configured to render, based on the relative position of the wireless pointing device to the viewing device, the electronic pointer in an original video feed received from a video source to create a new integrated video feed wherein the electronic pointer is positioned at one or more display locations in the integrated new video feed, wherein the one or more display locations correspond to the one or more positions associated with the electronic pointer [gesture is moving the wireless pointing device; command is to move the cursor; processor 507 renders an cursor at pointing location, in effect creating a new video feed that includes/integrates the cursor, and transmits to viewing device/display 500, Figs. 5A, 11, cols. 4-5, ll. 42-48; col. 7, 33-38; col. 8, 30-56]; and
a video feed display controller configured to provide the created new integrated video feed to the viewing device to be displayed on a screen thereon, such that the viewing device does not separately generate an electronic pointer to be displayed thereon [processor 507 controls the presentation of cursor, i.e. generates an integrated feed to be displayed on display 500.  The display (viewing device) does not itself generate the cursor, Fig. 5A, col. 4-5, ll. 42-46-58 et seq.; col. 8, 30-42].
Salsman is silent on haptic feedback. Song teaches a method of controlling a display interface wherein the calibration unit is further configured to cause, based on executing the operational command of the plurality of operational commands [e.g. cursor motion], a haptic feedback [vibration in response to moving the cursor/pointer, either at speed or across interface borders, Figs. 3, 4, 5A, 8, paras. 21, 22, 31, 32, 125, 125, 148, 210, 214].  At the time of invention, it would have been obvious for one skilled in the art to combine the references, using haptic feedback so the user is aware of cursor motion even when it is difficult to see or in the case of unintentional movement that moves the cursor to an incorrect selection.  Viewers can more efficiently navigate on-screen interfaces given additional feedback. 

Regarding claims 2 and 8 and 14, Salsman teaches a system and method further comprising a receiver coupled to the calibration unit and configured to continuously receive the position data from the movement and position sensors [e.g. sensor pixel array, Fig. 6A, 11,13A, 13B, col. 6, 50-52] wireless pointing device [wireless receiver 507 receives position data generated by sensors, Fig. 5A; cols. 4-5, ll. 42-32; col. 8, 30-42].

[the display of the video including the pointer is visual feedback that is detected by the camera and used to generate pointer location, col. Fig. 13; Figs. 6a-d; col. 5, 35-40; col. 7, 33-38; col. 8, 30-42].
Song teaches a control system wherein haptic feedback data is associated with the feedback data [Figs. 3, 4, 5A, 8, paras. 21, 22, 31, 32, 125, 125, 148, 210, 214].

Regarding claims 4 and 10 and 16, Salsman teaches a system and method further comprising a feedback loop configured to adjust the display locations of the electronic pointer in the new integrated video feed in response to the position data continuously received from the movement and position sensors of the wireless pointing device [camera on handheld device detects image position from visual feedback, i.e. the display of the pointer, and generates/adjusts pointer location accordingly, Fig. 13; Figs. 6a-d; col. 5, 35-40; col. 7, 33-38; col. 8, 30-42].

Regarding claims 6 and 12 and 18, Salsman teaches a system and method wherein the position data is measured by at least one of an accelerometer, a gyroscope, a magnetometer, an optical sensor [1103, Fig. 11; Fig. 6A, 13A, 13B, col. 6, 50-52], and an inertial tracker.


Claims 5 and 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salsman and Song as cited above in view of Sakai et al., US 2007/0229465.  Salsman teaches position sensing as cited above, but is silent on using a touch screen device. Sakai teaches am interactive TV remote control wherein position data is determined by a user's input on a touch screen and in [Fig. 6, paras. 47, 48]. It would have been obvious before the time of invention to one skilled in the art to modify Salsman et al. to enable touch-screen control of the cursor, providing an input method that is more tactile and may be more accurate or at least easier for some users than a free moving remote control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424